Hartwell, J.:
The counsel, very properly, have cited in their briefs the full evidence bearing upon their points, with references to the pages on the Clerk’s record.
The cases cited by the appellant’s counsel, so far as they are accessible to the Court, are found to sustain the views advanced in regard to granting new trials.
There are strong authorities that mere preponderance of evidence against a verdict, ,will not warrant setting it aside, and that the jury alone are to judge of the weight of evidence. [Hilliard’s New Trials, 845.] The preponderance should certainly be clear and strong. [Smith vs. Hicks, 5 Wend., 48.] And the result arrived at by the'jury must be so manifestly ■ wrong, as to make it apparent that it was produced by prejudice, bias or mistake. [Hunnewell vs. Hobart, 40 Me., 28.]
It may be regarded as a settled point, that this Court will not disturb a verdict, in eases of conflicting evidence, when the verdict can be sustained upon any theory consistent with the testimony.
This case, especially, precludes the Court from interposing their own views of the evidence of native witnesses given before a native jury, on a matter peculiar to the customs of this country. Whether the date of the adoption was correctly stated by one or another of the claimant’s witnesses, or whether their recollection failed them or not, as to her age when adopted, or whether or not some of the evidence was manufactured, we can not say that- they all testified falsely. The jury may have believed either of the witnesses who referred the adoption to a period antecedent to 1841, and may have felt satisfied that some mistake existed in regard to the age of the child. The witnesses certainly give varied statements upon these matters, but who can say, now, that no one statement was true ? It must be borne in mind, that the aged witnesses were testifying to events that occurred thirty or forty years ago, and the jury may have seen in their bear*147ing and statements — of which only a hastily-rendered translation is given us — enough to satisfy them, if not the Court, of the fact which they found in their verdict.
The fact that the decedent’s husband adopted the appellant before their marriage, does not affect her rights, especially as she lived with both as their “keiki hanai,” after the marriage. Nor is any claim of the appellant in this estate, if she have any, affected by her having inherited the property of her own parents. ■
New trial refused.